Citation Nr: 0827716	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  06-27 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for tumors due to exposure 
to herbicides.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for chronic prostatitis due 
to exposure to herbicides.

3.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for peripheral neuropathy 
due to exposure to herbicides.

4.  Entitlement to an increased initial disability rating for 
service-connected degenerative disc disease (DDD) of the 
cervical spine currently evaluated as 20 percent disabling 
effective September 23, 2004.

5.  Entitlement to an increased initial disability rating for 
service-connected DDD of the lumbar spine currently evaluated 
as 20 percent disabling effective July 18, 2005.

6.  Entitlement to an increased initial disability rating for 
service-connected radiculopathy of the left leg secondary to 
a service-connected lumbar back disability currently 
evaluated as 10 percent disabling effective July 18, 2005.

7.  Entitlement to an increased initial disability rating for 
service-connected radiculopathy of the right leg secondary to 
a service-connected lumbar back disability currently 
evaluated as 10 percent disabling effective July 18, 2005.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to April 
1971.  Service in Vietnam and award of the Combat Infantry 
Badge and the Purple Heart Medal are evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  



Procedural history

In a November 1996 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for 
prostatitis due to exposure to herbicides.  The veteran was 
provided notice of the decision in a letter dated December 
10, 1996.

A February 1998 Board decision, among other things, denied 
the veteran's claims for entitlement to service connection 
for arthritis of the cervical spine, arthritis of the lumbar 
spine, tumors due to exposure to herbicides and peripheral 
neuropathy due to exposure to herbicides.

The veteran's August 2004 claim to reopen a claim for service 
connection for a cervical spine condition was denied in a 
January 2005 rating decision.  The veteran disagreed and 
timely appealed.

The veteran's August 2005 claims to reopen service connection 
for tumors, radiculopathy and chronic prostatitis, all due to 
exposure to herbicides, were denied in a December 2005 rating 
decision.  The veteran disagreed and timely appealed.

In a May 2006 rating decision, the RO granted service-
connection for DDD of the cervical spine and the lumbar spine 
each evaluated as 20 percent disabling, and for radiculopathy 
of the left leg secondary to the service-connected DDD of the 
lumbar spine, evaluated as 10 percent disabling.  The veteran 
disagreed with the initial disability ratings and timely 
appealed.

In a July 2006 rating decision, the RO granted service-
connection for radiculopathy of the right leg secondary to 
the service-connected DDD of the lumbar spine, evaluated as 
10 percent disabling.  The veteran disagreed and timely 
appealed.


FINDINGS OF FACT

1.  In an unappealed November 1996 rating decision, the RO 
denied service connection for chronic prostatitis due to 
exposure to herbicides.


2.  In an unappealed February 1998 decision, the Board denied 
service connection for tumors and peripheral neuropathy both 
claimed as due to exposure to herbicides.

3.  The veteran served in Vietnam between December 10, 1969 
and December 9, 1970.

4.  Evidence received since the November 1996 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for chronic 
prostatitis due to exposure to herbicides.

5.  Evidence received since the February 1998 Board decision 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for tumors due to 
exposure to herbicides.

6.  Evidence received since the February 1998 Board decision 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for peripheral 
neuropathy due to exposure to herbicides.

7.  The veteran's service-connected DDD of the cervical spine 
disability is manifested by limited range of motion including 
flexion from 0 degrees to 10 degrees, with pain throughout 
the range; extension from 0 to 5 degrees, with pain 
throughout the range; left and right lateral flexion from 0 
to 10 degrees, with pain beginning at 5 degrees; and left and 
right lateral rotation from 0 to 20 degrees, with pain 
beginning at 10 degrees.  

8.  The veteran's service-connected DDD of the lumbar spine 
disability is manifested by limited range of motion of the 
thoracolumbar spine including flexion from 0 to 80 degrees, 
with pain beginning at 30 degrees; extension from 0 to 5 
degrees with pain reported throughout the range; left and 
right lateral flexion from 0 to 15 degrees, with pain 
throughout the range; and left lateral and right lateral 
rotation from 0 to 15 degrees with pain throughout the range.



9.  The evidence reveals the veteran's cervical spine has 
loss of motion due to pain.

10.  The evidence reveals the veteran's lumbar spine has loss 
of motion due to pain. 

11.  The veteran's service-connected radiculopathy of the 
left leg is manifested by radiation of pain to the buttocks 
down the posterior aspect of the right leg into the bottom of 
the right foot.   

12.  The veteran's service-connected radiculopathy of the 
right leg is manifested by pain which radiates down the 
posterior lateral aspect of the left leg, then wraps 
anteriorly into the top of the left foot.  


CONCLUSIONS OF LAW

1.  The November 1996 RO rating decision denying service 
connection for chronic prostatitis due to exposure to 
herbicides is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2007).

2.  The February 1998 Board decision denying service 
connection for tumors and peripheral neuropathy due to 
exposure to herbicides is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2007).

3.  Since the November 1996 rating decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for chronic prostatitis due to exposure 
to herbicides is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).

4.  Since the February 1998 Board decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for tumors due to exposure to 
herbicides is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).

5.  Since the February 1998 Board decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for peripheral neuropathy due to 
exposure to herbicides is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).

6.  The criteria for an increased initial disability rating 
for DDD of a cervical spine disability are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71, 4.71a, 
Diagnostic Code 5243 (2007).

7.  The criteria for an increased initial disability rating 
for DDD of a lumbar spine disability are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71, 4.71a, 
Diagnostic Code 5243 (2007).

8.  A 10 percent disability rating increase for DDD of the 
cervical spine is warranted for loss of motion due to pain.  
38 C.F.R. §§ 4.40, 4.45 and 4.59 (2007); DeLuca v. Brown, 8 
Vet. App. 202 (1995).

9.  A 10 percent disability rating increase for DDD of the 
lumbar spine is warranted for loss of motion due to pain.  
38 C.F.R. §§ 4.40, 4.45 and 4.59 (2007); DeLuca v. Brown, 8 
Vet. App. 202 (1995).

10.  The criteria for a disability rating in excess of 10 
percent for the service-connected left leg radiculopathy 
secondary to service connected lumbar spine DDD are not met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2007).

11.  The criteria for a disability rating in excess of 10 
percent for the service-connected right leg radiculopathy 
secondary to service connected lumbar spine DDD are not met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for tumors, chronic prostatitis, and peripheral 
neuropathy that were caused by his exposure to herbicides 
while on active duty in Vietnam.  He also contends that he is 
entitled to higher initial disability ratings for DDD of the 
cervical and lumbar spine, and for radiculopathy of the left 
and right legs.  The Board will first address preliminary 
matters and then render a decision on the issues on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1).  

This claim also contains issues of whether new and material 
evidence has been submitted sufficient to reopen claims where 
final decisions have been previously rendered.  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court specifically 
addressed VCAA notice requirements in the context of a 
veteran's request to reopen a previously and finally denied 
claim.  The Court found that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim, and must provide notice that describes what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were not found 
in the previous denial. 


The veteran in this case was informed of what evidence was 
needed to establish new and material evidence in September 
2004 letter.  The notice also informed the veteran of the 
meaning of the terms "new" and "material," and was 
informed of the basis for the prior denial for service 
connection.  The Board observes that the RO essentially used 
language that substantially follows the regulatory language 
of 38 C.F.R. § 3.156, set forth below.  

In this case, the RO also informed the veteran in notice 
letters dated about the information and evidence that is 
necessary to substantiate his claims.  He was informed in 
September 2004 and August 2005 letters that to substantiate a 
claim for service connection the evidence must show that he 
had an injury in military service or a disease that began in 
or was made worse during military service, or there was an 
event in service that caused an injury or disease; that he 
had a current physical or mental disability shown by medical 
evidence; and, that there is a relationship between his 
disability and an injury, disease, or event in military 
service.  

In the September 2004 notice letter, the veteran was informed 
about the information and evidence necessary to substantiate 
a claim for an increased disability rating.  In addition, the 
Board notes that the veteran's representative is an attorney 
who stated in the notices of disagreement submitted in May 
and August 2006, that a higher disability rating was 
warranted because the veteran reported that his service-
connected disability was worse.  The Board finds that any 
lack of notice regarding increased ratings is not prejudicial 
because the record shows that the veteran, through his 
representative, had actual knowledge of what evidence was 
required to substantiate a claim for an increased disability 
rating.  

In addition, both letters notified the veteran that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim, including that VA would 
request any pertinent records held by Federal agencies, such 
as military records, and VA medical records. The veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claim.  

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.  In the present appeal, 
the veteran was provided specific notice in a letter dated 
March 2006.  

The Board further finds that the veteran received 
appropriate notice, with respect to his increased rating 
claims, under Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).  Significantly, the 
veteran's representative provided specific 
symptomatology for specific criteria of the diagnostic 
codes pertaining to the veteran's claims for increased 
disability ratings.  
 
In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), 
the United States Court of Appeals for the Federal 
Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an 
error is identified as to any of the four notice 
elements the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant.  The Sanders 
Court provided that if there was evidence the veteran 
had actual knowledge of the subject matter of the 
notice, then that satisfied VA's showing that there was 
no prejudice to the veteran.  As indicated above, the 
statements of the veteran's representative make clear 
that the veteran, through his representative, had actual 
knowledge of the information required under Vazquez-
Flores.  For that reason, no prejudice to the veteran is 
evident.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records (SMR), as well as all pertinent private medical 
records identified by the veteran and VA medical records are 
in the claims file and were reviewed by both the RO and the 
Board in connection with his claim.  The veteran was provided 
medical examinations to include in March 2006.  VA has 
further assisted the veteran and his representative 
throughout the course of this appeal by providing them with 
statements of the case which informed them of the laws and 
regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The Board notes that the VA Form 9's of record 
indicate that the veteran and his representative declined the 
right to present evidence and testimony at a hearing before 
the undersigned VLJ.  

The Board will therefore proceed to a decision on the merits.  











	(CONTINUED ON NEXT PAGE)




1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for tumors due to exposure 
to herbicides.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for chronic prostatitis due 
to exposure to herbicides.

3.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for peripheral neuropathy 
due to exposure to herbicides.

Because the issues present similar evidence and identical 
law, they will be addressed in a single analysis.

Relevant law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2007); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including psychoses, when 
manifested to a compensable degree within the initial post 
service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection - herbicide exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. See 38 U.S.C.A. § 1116(f) (West 2002), 
38 C.F.R. § 3.307(6)(iii) (2007).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected. See 38 U.S.C.A. § 1116 (West 
2002), 38 C.F.R. § 3.309(e) (2007).

Whenever the Secretary of the Department of Veteran Affairs 
determines, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of a disease in humans, the Secretary shall 
prescribe regulations providing that a presumption of service 
connection is warranted for that disease for purposes of 
service connection. 38 U.S.C.A. § 1116(b)(1) (West 2002).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted. See Diseases Not Associated with 
Exposure to Certain Herbicide Agents, 72 Fed. Reg. 112, 32395 
(June 12, 2007). The Secretary has determined that 
prostatitis and peripheral neuropathy that is not acute and 
subacute peripheral neuropathy are not connected to exposure 
to herbicides. In addition, the Secretary has determined that 
skin conditions, to include xanthomas, and other than 
chloracne or other acneform diseases consistent with 
chloracne, are not connected to exposure to herbicides. See 
38 C.F.R. § 3.309(e) (2007).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis. See Combee v. Brown, 24 F.3d 
1039, 1043-44 (Fed.Cir. 1994). As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, (see 
38 C.F.R. § 3.309(e), but also must determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(d) (2007).

Finality/new and material evidence

In general, unappealed rating decisions and Board decisions 
are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. 
§§ 20.1100, 20.1103 (2007).  Pursuant to 
38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or 
secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2007).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

Analysis

The veteran contends that he has "fatty tumors" on his 
face, chest, abdomen and arms which he claims was caused by 
exposure to the herbicide Agent Orange when he served on 
active duty in Vietnam.  He further contends that he suffers 
from chronic prostatitis and peripheral neuropathy which were 
also caused by exposure to Agent Orange.  As noted in the 
Introduction, these claims were denied in previous unappealed 
decisions.  The veteran seeks to reopen the claims.

Specifically, a November 1996 rating decision, denied the 
veteran's claim for entitlement to service connection for 
prostatitis due to exposure to herbicides.  The veteran was 
provided notice of the decision in a letter dated December 
10, 1996.  In addition, a February 1998 Board decision denied 
the veteran's claims for entitlement to service connection 
for arthritis of the cervical spine, arthritis of the lumbar 
spine, tumors due to exposure to herbicides and peripheral 
neuropathy due to exposure to herbicides.  The veteran did 
not appeal either decision.  Thus, the Board finds that the 
November 1996 rating decision and the February 1998 Board 
decision are final.  38 U.S.C.A. §§ 7104 and 7105 (West 
2002); 38 C.F.R. §§ 20.1100 and 20.1103 (2007).



The "old" evidence

The relevant evidence of record at the time of the November 
1996 rating decision and the February 1998 Board decision 
included the veteran's service medical records, which did not 
include any record of complaints of or treatment of fatty 
tumors, peripheral neuropathy or chronic prostatitis, and 
there was record evidence of the veteran's service in 
Vietnam.  Private medical records showed treatment for 
prostatitis beginning in 1979.  Medical records also showed 
"elongated lesions of the eyelids and upper lip."  The 
veteran's statements included that he suffered from "fatty 
tumors" about 15 years prior to the November 1996 rating 
decision; that he had had numbness in his hands, arms, legs, 
toes and buttocks for about 15 years prior to the November 
2006 rating decision; a VA examiner noted that the veteran 
probably had some mild cervical spine degenerative joint 
disease and could have a C-7 radiculopathy on the right.  The 
record also includes statements of the veteran contending 
that the maladies were caused by exposure to Agent Orange.

The November 1996 rating decision

In terms of the Hickson elements stated above, the Board 
observes that the evidence showed the veteran was treated in 
1979 of prostatitis, but there was no evidence of a then 
current disability.  Element (2) was not satisfied as to 
chronic prostatitis under either the presumption provided by 
§ 3.307(6)(iii) or evidence of an in-service incurrence of 
chronic prostatitis or a chronicity of such a disease since 
discharge from active duty.  Element (3) was not satisfied by 
statute under § 3.309(e) or by medical evidence of a nexus 
showing an event or incurrence during service and the 
veteran's claimed chronic prostatitis.  For those reasons, 
the RO denied the claim.

Thus, the veteran must present new and material evidence of 
Hickson elements (1) (2) and (3) with regard to prostatitis.



The February 1998 Board decision 

The Board similarly found that there was no evidence of a 
then current peripheral neuropathy condition.  The Board 
further found that there was no evidence of a neuropathy 
during service and no evidence of it becoming manifest within 
one year after exposure.  Thus, the Board found that Hickson 
elements (1), (2) and (3) were not met.

With regard to tumors or "possible xanthomas" involving the 
veteran's eyes and upper lip, there was no evidence of a then 
current disability.  The Board noted that the veteran's 
service medical records showed a single entry pertaining to 
the treatment of boils during service, but that the evidence 
also showed that condition resolved by the time of the 
veteran's separation physical in February 1991.  The 
separation physical indicated the veteran had normal skin 
upon discharge.  The Board also found there was no medical 
evidence of a nexus between any boils and any current skin 
disorder.  Thus, the Board found that Hickson elements (1), 
(2) and (3) were not met.

For those reasons, the veteran must present new and material 
evidence relating to Hickson elements (1), (2) and (3) for 
both peripheral neuropathy and tumors or other skin 
disorders.

Newly submitted evidence

After a thorough review of the entire record, the Board finds 
that there is nothing beyond the statements of the veteran 
that has been submitted since either the November 1996 rating 
decision or the February 1998 Board decision to substantiate 
the claims for service connection of chronic prostatitis, 
peripheral neuropathy or tumors connected with a skin 
disorder.  The veteran's statements are essentially 
reiterative of his previously expressed contentions to the 
effect that he has fatty tumors, peripheral neuropathy and a 
chronic prostatitis conditions which are related to his 
experiences in military service. Such contentions are not 
new. See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
Moreover, in Moray v. Brown, 5 Vet. App. 211, 214 (1993), the 
Court specifically stated that lay persons are not competent 
to offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court again noted that "[l]ay assertions of 
medical causation cannot suffice to reopen a claim under 38 
U.S.C. 5108."

The Board notes that VA's duty to assist the veteran in 
obtaining evidence pertaining to reopen a previously denied 
claim does not attach until there has been a decision to 
reopen.  See 38 U.S.C.A. § 5103A (West 2002).  Moreover, it 
is the veteran's responsibility to substantiate his claim.  
See 38 U.S.C.A. § 5107(a) (West 2002).  In this case, the 
veteran has not substantiated his claims to reopen to any 
degree.

In short, there has not been received any new evidence to 
support the claims.  For the reasons stated above, the 
veteran's claims may not be reopened.  The benefits sought on 
appeal remain denied.

4.  Entitlement to an increased initial disability rating for 
service-connected degenerative disc disease (DDD) of the 
cervical spine currently evaluated as 20 percent disabling 
effective September 23, 2004.

5.  Entitlement to an increased initial disability rating for 
service-connected DDD of the lumbar spine currently evaluated 
as 20 percent disabling effective July 18, 2005.

Because the issues present similar evidence and identical 
law, they will be addressed in a single analysis.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007). See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance. According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements. In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  See 38 C.F.R.  § 4.40 
(2007).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2007).



Assignment of diagnostic code

The veteran's service-connected cervical and lumbar back 
disabilities are rated under Diagnostic Code 5243 
[intervertebral disc syndrome].  The RO rated both 
disabilities under the General Rating Formula for Diseases 
and Injuries of the Spine, discussed below.

The Board must first consider whether another rating code is 
"more appropriate" than the ones used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology. Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's service-connected back disabilities are 
manifested by weekly flare-ups which last from 2-to-3 days, 
and produce decreased range of motion, flexibility and 
increased pain.  The diagnoses reported in the March 2006 VA 
examination of the veteran was DDD of the cervical and lumbar 
spine based on x-ray evidence.  Based on the diagnoses of DDD 
of the cervical and lumbar spine, the Board determines that 
the most appropriate diagnostic code is Diagnostic Code 5243.

As is discussed below, there was also evidence of 
neurological deficiency of the lumbar spine for which 
separate radiculopathy service connection was made for both 
the right and left lower extremities.  Compensating the 
veteran for such sciatic pain under Diagnostic Code 5293 at 
the same time he is in receipt of 10 percent ratings for the 
same condition under Diagnostic Code 8520 would compensate 
the veteran twice for the same symptomatology.  This would 
amount to pyramiding and would not be allowed.  See 38 C.F.R. 
§ 4.14 (2007) [concerning the avoidance of pyramiding].  
Thus, the Board finds that application of Diagnostic Code 
5293 is not appropriate under the circumstances of the case.

The Board observes that if the veteran were to be rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, this would not be to his advantage, 
since there is no evidence that a physician has prescribed 
bed rest as treatment for the veteran's conditions found in 
the record.  See Note (1) to Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  The Board also observes that neither the veteran 
nor his attorney have argued that the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
is more appropriate than the General Rating Formula for 
Diseases and Injuries of the Spine applied by the RO.

In summary, the Board believes that the veteran has been 
appropriately rated by the RO under Diagnostic Code 5243 and 
the General Rating Formula for Diseases and Injuries of the 
Spine.

Specific rating criteria

The veteran's claim was received by the RO in August 2004.  
The Board notes that the applicable rating criteria for the 
spine, found at 38 C.F.R. § 4.71a, were amended effective 
September 26, 2003.  See 68 Fed. Reg. 51, 454-51, 458 (Aug. 
27, 2003).  Thus, the veteran's claim was filed after the new 
rating criteria were applicable.

For diagnostic codes 5235 to 5243 (unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective September 26, 
2003, a General Rating Formula for Diseases and Injuries of 
the Spine will provide that with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease the following ratings will 
apply.

The General Rating Formula for Diseases and Injuries of the 
Spine provides as follows:

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).

Analysis

Schedular rating

The veteran's back disabilities are currently each evaluated 
as 20 percent disabling.  To obtain the higher disability 
rating of 40 percent under the General Rating Formula for 
Diseases and Injuries of the Spine, the veteran would have to 
present medical evidence demonstrating unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A disability 
rating in excess of 40 percent may be granted only if 
ankylosis is present. 

Ankylosis is the "immobility and consolidation of a joint due 
to disease, injury or surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health (4th ed. 1987) at 68].  The March examiner noted 
moderate lumbar flattening and spine fusion at L3-4 and L4-5.  
The examiner noted thoracolumbar spine ankylosis for "part" 
of the thoracolumbar spine which was described to be in a 
neutral position.  

The March 2006 examiner noted that range of motion of the 
cervical spine was flexion from 0 degrees to 10 degrees, with 
pain throughout the range.  Extension was from 0 to 5 
degrees, with pain throughout the range.  Left and right 
lateral flexion was from 0 to 10 degrees, with pain beginning 
at 5 degrees.  Left and right lateral rotation was from 0 to 
20 degrees, with pain beginning at 10 degrees.  The examiner 
noted that pain was the factor most responsible for loss of 
motion.  

Normal range of motion of the cervical spine is 45 degrees of 
flexion and extension, 45 degrees of lateral flexion, and 80 
degrees of rotation.  See 38 C.F.R. § 4.71a Plate V (2007).

The March 2006 examiner reported the veteran's thoracolumbar 
spine range of motion was flexion from 0 to 80 degrees, with 
pain beginning at 30 degrees.  Extension was 0 to 5 degrees 
with pain reported throughout the range.  Left and right 
lateral flexion was from 0 to 15 degrees, with pain 
throughout the range.  Left lateral and right lateral 
rotation were from 0 to 15 degrees with pain throughout the 
range.  The March examiner also reported additional loss of 
motion of the veteran's thoracolumbar spine on repetitive use 
due to pain.

Normal range of motion of the thoracolumbar spine is flexion 
of 90 degrees, extension of 20 degrees, left and right 
lateral flexion of 30 degrees, and left and right rotation of 
30 degrees.  See 38 C.F.R. § 4.71a Plate V (2007).

With regard to the veteran's cervical spine, the evidence 
shows no ankylosis of the cervical spine.  Thus an increased 
rating is not warranted under the criteria of Diagnostic Code 
5243 for the cervical spine.  With regard to the veteran's 
thoracolumbar spine, the evidence shows ankylosis of "part" 
of the spine.  The criteria for an increased disability 
rating require evidence of favorable ankylosis of the entire 
thoracolumbar spine.  Alternatively, the evidence shows the 
veteran's range of flexion of the thoracolumbar spine is 80 
degrees, albeit with pain beginning at 30 degrees.  That 
range of motion far exceeds the criteria of an increased 
disability rating for 40 percent.

In sum, after review of the evidence, the Board finds that 
increased disability ratings in excess of 20 percent 
disabling are not warranted for either the veteran's cervical 
or thoracolumbar spine disabilities.  For those reasons, the 
claims will be denied.

Extraschedular considerations will be addressed after the 
Board analyzes the following claims for increased ratings for 
radiculopathy associated with the veteran's lumbar back 
disorder.

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's low back disability 
based on functional loss due to pain, weakness, excess 
fatigability, incoordination and flare-ups, pursuant to 
38 C.F.R. §§ 4.40, 4.45 and 4.59, and the Court's holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).    

As indicated above, the March examiner reported additional 
loss of motion of the veteran's cervical and thoracolumbar 
spine on repetitive use due to pain.  Specifically, the March 
examiner noted that objective pain with motion of the 
cervical spine was severe, objective pain with motion of the 
thoracolumbar spine was described as mild, and objective pain 
with motion of the lumbar spine was described as severe.  The 
examiner made no indication that the loss of motion was 
related to weakness, fatigability, incoordination or lack of 
endurance.

The Board notes that the veteran does not use a back brace or 
other assistive device to provide relief, stability, or to 
assist him to ambulate.  He has not been prescribed physical 
therapy, and he appears to be somewhat successful in 
attenuating pain with pain medications, although he has 
reported difficulty with the side effects of certain pain 
killers.  The February 2006 examiner noted that pain is 
relieved by rest and that "if anything [the pain] was worse 
after his most recent lumbar spine surgery."  The February 
examiner also noted that "it is possible that his pain 
exacerbation over the last four months is actually related to 
loss of efficacy of [the battery powered spinal cord 
stimulator]."  Such observations, however, do not attenuate 
the findings of the March 2006 examiner.

In sum, after a review of all the evidence, the Board finds 
that the clinical findings warrant an increased evaluation 
due to functional loss of 10 percent each for the veteran's 
DDD of the cervical spine and DDD of the lumbar spine.  The 
Board specifically notes that the veteran's symptomatology 
did not meet the criteria for a 40 percent disability rating, 
however the functional loss appears to exceed that 
contemplated by the 20 percent disability currently provide.    

Thus, the Board finds that a 10 percent disability rating 
increase is warranted for the veteran's DDD of the cervical 
spine pursuant to DeLuca, supra., and 38 C.F.R. §§ 4.40, 4.45 
and 4.59.  In addition, the Board finds that a 10 percent 
disability rating increase is warranted for the veteran's DDD 
of the lumbar spine pursuant to DeLuca, supra., and 
38 C.F.R. §§ 4.40, 4.45 and 4.59.

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

The veteran has reported that his disability has become worse 
over recent years.  The Board has no reason to doubt this.  
However, the medical evidence of record appears to support 
the proposition that symptomatology associated with the 
veteran's spine disabilities have not approached the level 
which would allow for the assignment of a 40 percent rating 
for any period since he filed his claim in 2004.  Based on 
the record, the Board finds that the assigned 30 percent 
disability rating is properly assigned for the entire period.


6.  Entitlement to an increased initial disability rating for 
service-connected radiculopathy of the left leg secondary to 
a service-connected lumbar back disability currently 
evaluated as 10 percent disabling effective July 18, 2005.

7.  Entitlement to an increased initial disability rating for 
service-connected radiculopathy of the right leg secondary to 
a service-connected lumbar back disability currently 
evaluated as 10 percent disabling effective July 18, 2005.

The relevant law and regulations for increased disability 
ratings - in general are stated above and will not be 
repeated here.

Specific rating criteria

The veteran's left and right leg radiculopathy are currently 
evaluated as 10 percent disabling under Diagnostic Code 8520 
[sciatic nerve, paralysis of]. As discussed above, the 
veteran's lumbar spine DDD is separately rated under 
Diagnostic Code 5243.  According to the March 2006 examiner, 
the veteran's bilateral radiculopathy is related to his 
service connected lumbar spine DDD.  Thus, Diagnostic Code 
5243 is used to identify the source of the veteran's 
neurological disorder; the rating itself is done pursuant to 
Diagnostic Code 8520. 

Under Diagnostic Code 8520, a maximum schedular rating of 80 
percent is awarded for complete paralysis of the sciatic 
nerve. With complete paralysis, the foot dangles and drops, 
there no active movement possible of muscles below the knee, 
and flexion of the knee is weakened or (very rarely) lost. 
When there is incomplete paralysis, a 60 percent rating is in 
order for severe disability with marked muscular atrophy. 
Moderately severe incomplete paralysis warrants a 40 percent 
evaluation, and moderate incomplete paralysis warrants a 20 
percent rating. 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2007). 

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just." 38 C.F.R. § 4.6 (2007).  Although 
the word "moderate" is not defined in VA regulations, 
"moderate" is generally defined as "of average or medium 
quality, amount, scope, range, etc." See Webster's New World 
Dictionary, Third College Edition (1988), 871.

The term "incomplete paralysis," with peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to the partial regeneration. When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree. 38 C.F.R. § 4.124a, 
Diagnostic Codes 8510-8730 (2007).

Assignment of diagnostic code

Review of the relevant evidence of record, particularly the 
February 2006 VA neurological examination, demonstrates that 
the veteran's neurological impairment primarily consists of 
radiation of pain to the buttocks down the posterior aspect 
of the right leg into the bottom of the right foot.  On the 
left leg, pain radiates down the posterior lateral aspect of 
the left leg, then wraps anteriorly into the top of the left 
foot.  Such symptomatology is congruent with Diagnostic Code 
8520, which deals with sciatic nerve disability (affecting 
the lower extremities). Neither the veteran nor his attorney 
has not suggested that another diagnostic code be used or 
would otherwise be more appropriate.

The Board therefore concludes that Diagnostic Code 8520 is 
the most appropriate in rating the veteran's service- 
connected right and left leg radiculopathy disabilities.

Schedular rating

The veteran's radiculopathy is rated 10 percent disabling for 
both the left and right leg.  As explained in the law and 
regulations section above, such rating is congruent with mild 
paralysis.  In order to sustain an increased disability 
rating of 20 percent, the evidence must demonstrate a 
moderate paralysis.  The Board initially observes that the 
veteran is not eligible for an 80 percent rating under 
Diagnostic Code 8520, as there is no evidence of complete 
paralysis of either the left or right legs, and the veteran 
does not contend that there is complete paralysis.  
Accordingly, the Board's analysis of this claim will focus on 
whether the veteran's radiculopathy disabilities can be 
characterized as "moderate" or worse.  For reasons stated 
immediately below, the Board concludes that the criteria for 
20, 40 and 60 percent disability ratings under Diagnostic 
Code 8520 have not been met.

The February 2006 examiner noted that the veteran reported 
that:

[The veteran's] pain was holding more or less 
steady until [September 2005], at which time he had 
an exacerbation of back and leg pain.  He has been 
rather on comfortable level since that time.  His 
spinal cord stimulator has given him about 50 
percent relief with his pain overall. . . . He has 
some numbness in the left foot. . . . His pain 
tends to be worse with physical activity in general 
although notably he is able to ambulate for more 
than one mile without any significant exacerbation 
of his pain.  The pain is relieved by rest. 

The examiner noted that the "buttock and radiating leg 
pain" was most "bothersome."

The March 2006 examiner noted impaired sensitivity to both 
the left and right lower extremities to light touch, and to 
pain (pinprick) on the right leg.  The examiner reported that 
the veteran "never" had leg or foot weakness, but reported 
that numbness was "constant."  In contrast to the February 
examiner, the March examiner reported that the veteran stated 
he was able to walk only "1/4 mile."  The examiner noted 
the veteran's gait was antalgic and he had "poor 
propulsion."  Finally, the Board observes that the veteran 
reported to the March examiner that the radiating pain to the 
right leg was worse than the left.

After review of the entire record, the Board finds that the 
evidence does not demonstrate a moderate paralysis of either 
the right or left leg.  The veteran is able to abulate some 
distance between 1/4 mile and a mile.  There was no evidence of 
weakness or incoordination of the lower extremities.  There 
was no evidence that the veteran required a cane or other 
assistive device to walk.  There was no evidence that the 
pain he felt prevented him from sitting, standing or lying 
down, although the Board is aware that back pain may prevent 
the veteran from sitting, standing or lying down for extended 
periods.  In short, the medical evidence presents a picture 
of mild symptoms more so than moderate symptoms. 

The claims for increased initial disability ratings for the 
veteran's bilateral radiculopathy disabilities are not 
warranted.

Fenderson consideration

As above, the Board finds that the veteran's condition has 
remained relatively stable since the date for his service 
connection.  Based on the record, the Board finds that a 10 
percent disability rating is properly assigned for the entire 
period.

DeLuca consideration

The Board has taken into consideration the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  See DeLuca, v. Brown, 8 Vet. App. 
202 (1995).  However, the Court has held that where a 
diagnostic code is not predicated on a limited range of 
motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do 
not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
Such is the case with Diagnostic Code 8520.  

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extraschedular disability rating is 
warranted only upon a finding that the case presents an 
exceptional or unusual disability that causes marked 
interference with employment or frequent periods of 
hospitalization which renders impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2007).  

The record shows that the veteran has not requested an 
extraschedular rating, and the RO did not consider the matter 
of an extraschedular rating.  Under Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996), the Board cannot make a determination as 
to an extraschedular evaluation in the first instance.  See 
also VAOPGCPREC 6-96 [finding that the Board may deny 
extraschedular ratings, provided that the RO has fully 
adjudicated the issue and followed appropriate appellate 
procedure]; see also Bernard v. Brown, 4 Vet. App. 384 (1993) 
[when the Board addresses in a decision a question that has 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby].  

In this vein, however, the Board notes in passing that the 
veteran is entitled to individual unemployability effective 
June 20, 2005.

For the reasons stated above, the Board does not have 
jurisdiction over the matter of an extraschedular rating for 
the veteran's service-connected cervical spine, lumbar spine, 
and bilateral radiculopathy disabilities.  


ORDER

1.  New and material evidence not having been submitted, the 
veteran's claim of entitlement to service connection for 
tumors due to exposure to herbicides is not reopened. The 
benefit sought on appeal remains denied.

2.  New and material evidence not having been submitted, the 
veteran's claim of entitlement to service connection for 
chronic prostatitis due to exposure to herbicides is not 
reopened. The benefit sought on appeal remains denied.

3.  New and material evidence not having been submitted, the 
veteran's claim of entitlement to service connection for 
peripheral neuropathy due to exposure to herbicides is not 
reopened. The benefit sought on appeal remains denied.

4.  An increased initial disability rating of 30 percent for 
service-connected DDD of the cervical spine is granted for 
additional loss of motion due to pain, subject to controlling 
regulations governing the payment of monetary benefits.

5.  An increased initial disability rating of 30 percent for 
service-connected DDD of the lumbar spine is granted for 
additional loss of motion due to pain, subject to controlling 
regulations governing the payment of monetary benefits.

6.  Entitlement to an increased initial disability rating for 
service-connected radiculopathy of the left leg secondary to 
a service-connected lumbar back disability is denied.

7.  Entitlement to an increased initial disability rating for 
service-connected radiculopathy of the right leg secondary to 
a service-connected lumbar back disability is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


